DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Response to Amendment
	Applicant has submitted amendments to the claims on 07/01/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al (US PUB. 20170051941, herein Horie) in view of Ward et al (US PUB. 20090205803, herein Ward) in further view of Lifson et al (US PUB. 20080307813, herein Lifson) in further view of Osann JR (US PUB. 20080015740, herein Osann) in further view of Smith JR (US PUB. 20170059187). 

Regarding claim 1, Horie teaches an air conditioning system for implementing air conditioning in an air-conditioning target space of an indoor area by [carrying out heat exchange with air in a common space of the indoor area] that is disposed on a periphery of the air-conditioning target space in the indoor area and is not subjected to air conditioning (0030, 0025, 0045, 0027), 
the air conditioning system comprising: 
a plurality of air conditioners disposed in the indoor area (0024 “Further, a plurality of the outside-air processing devices 1 may be installed. Further, only one or a plurality of the indoor units 3 may be installed”) [and each including a refrigerant circuit, the refrigerant circuit of one air conditioner in the plurality of air conditioners being independent from the refrigerant circuit of another air conditioner in the plurality of air conditioners, each] refrigerant circuit (0030) in the plurality of air conditioners including, 
an air-conditioning target space-side heat exchanger configured to carry out heat exchange with air in the air-conditioning target space (0030 “decompressed refrigerant flows into the indoor heat exchanger 26, and the indoor heat exchanger 26 evaporates the refrigerant through heat exchange with the return air supplied from the indoor fan 27”, Indoor heat exchanger corresponds with the target space side heat exchanger.); 
a [common space-side] heat exchanger configured to carry out heat exchange with the air in the [common space] and carry out heat transfer to and from the air-conditioning target space-side heat exchanger (0030 “the outdoor heat exchanger 23. The outdoor heat exchanger 23 condenses the refrigerant through heat exchange with the outdoor air. The condensed refrigerant is branched into two directions. One stream of refrigerant flows into the indoor unit 3, and the other stream of refrigerant flows into the outside-air processing device 1.”, 0029 “during a cooling operation, the refrigerant flows in the order of the compressor 21, the four-way valve 22, and the outdoor heat exchanger “ The outdoor heat exchanger provides the refrigerant to the indoor heat exchanger. As shown in fig. 2 and 0029, the refrigerant then flows back to the outdoor heat exchanger 23 from the indoor heat exchanger 26.); 
wherein 
the heat transfer in each air conditioner in the plurality of air conditioners between the air-conditioning target space-side heat exchanger and the [common space-side] heat exchanger is effected by a refrigerant flowing through the refrigerant circuit in the air conditioner (0030, 0029 “refrigerant circuit 6 of the air-conditioning apparatus 2, during a cooling operation, the refrigerant flows in the order of the compressor 21, the four-way valve 22, and the outdoor heat exchanger 23. Then, the refrigerant is branched into the indoor unit 3”, 0024 explains there are a plurality of air conditioners), 
the air-conditioning target space-side heat exchangers implement air conditioning in the air-conditioning target space (0030 “the indoor heat exchanger 26 evaporates the refrigerant through heat exchange with the return air supplied from the indoor fan 27. Subsequently, the room 8 is cooled.”), 
the air conditioning system is configured to control the air conditioners (0045), [based on temperature information items at plural positions in the common space]
Horie does not teach carrying out heat exchange with air in a common space of the indoor area, each including a refrigerant circuit, the refrigerant circuit of one air conditioner in the plurality of air conditioners being independent from the refrigerant circuit of another air conditioner in the plurality of air conditioners, each refrigerant circuit in the plurality of air conditioners, a [common space-side] heat exchanger configured to carry out heat exchange with the air in the common space, and a common space-side fan configured to feed taken in air from the common space to the common space-side heat exchanger and to blow the air into the common space, the common space is a single room in the indoor area, the common space-side heat exchangers are disposed in the common space, based on temperature information items at [plural positions] in the common space, and the temperature information items are obtained by a plurality of temperature sensors located at different locations in the common space, and the temperature information items correspond to a temperature of air in a plurality of locations in the single room of the common space and the different locations correspond to positions in the common space, which are located away from a path of air blown through the common space-side blow-out ports of the plurality of air conditioners and into the common space.
Ward teaches carrying out heat exchange with air in a common space of the indoor area (0033)
a common space-side heat exchanger configured to carry out heat exchange with the air through a common space-side blow-out port in the common space (0033 “heat exchanger 10' installed beneath the peak of an attic roof”, 0007, 0034 the heat exchanger is located in the attic which also corresponds to a common space)
and a common space-side fan configured to feed taken in air from the common space to the common space-side heat exchanger and to blow the air into the common space (0007, 0034, and 0033)
the common space is an attic corresponding a single room in the indoor area (0002)
the common space-side heat [exchangers of the plurality of air conditioners] are disposed in the common space (0033)
the air conditioning system is configured to control the air conditioners (taught by Horie as shown above), based on temperature information items at plural positions in the common space (0045 “Temperature sensors T1 and T2 detect the temperature in the attic space… A controller is typically provided to detect the temperature signals generated by sensors T1 and T2 and activate the pump 60 when T1 is sufficiently greater (.DELTA.T) than T2 to indicate that energy transfer is warranted.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie with the equipment positioning teachings of Ward since Ward teaches a means for positioning in a manner that allows for ventilation to prevent accumulation of heat and moisture (0002). 
Horie, and Ward do not teach a refrigerant circuit, the refrigerant circuit of one air conditioner in the plurality of air conditioners being independent from the refrigerant circuit of another air conditioner in the plurality of air conditioners, each refrigerant circuit in the plurality of air conditioners, heat exchangers of the plurality of air conditioners, and the temperature information items are obtained by a plurality of temperature sensors located at different locations in the common space, and the temperature information items correspond to a temperature of air in a plurality of locations in the single room of the common space and the different locations correspond to positions in the common space, which are located away from a path of air blown through the common space-side blow-out ports of the plurality of air conditioners and into the common space. 
Lifson teaches air conditioners disposed in the indoor area (taught by Horie) and each including a refrigerant circuit, the refrigerant circuit of one air conditioner in the plurality of air conditioners being independent from the refrigerant circuit of another air conditioner in the plurality of air conditioners (fig. 1, 0009, 0013, 0001 “This invention relates generally to multi-circuit air conditioning” 0005 “independent refrigerant circuit”, a plurality of independent refrigerant circuits are shown for an air conditioning system.), 
each refrigerant circuit (0009 “A multiple circuit refrigerant vapor compression system includes at least a first refrigerant circuit having a fixed refrigeration capacity and a second refrigerant circuit having a variable refrigeration capacity. Each refrigerant circuits having a compressor, a condenser, an expansion device and an evaporator connected in refrigerant flow communication.”, 0017 “The condenser 30, which is disposed externally of the climate-controlled space 2, is a refrigerant condensing heat exchanger”, The combination of Horie and Lifson teaches plural air conditioners with multiple refrigerant circuits that have the different claimed components that are taught by Horie as shown above.)
heat exchangers of the plurality of air conditioners (0017 “The condenser 30, which is disposed externally of the climate-controlled space 2, is a refrigerant condensing heat exchanger”, 0009 “A multiple circuit refrigerant vapor compression system includes at least a first refrigerant circuit having a fixed refrigeration capacity and a second refrigerant circuit having a variable refrigeration capacity. Each refrigerant circuits having a compressor, a condenser, an expansion device and an evaporator connected in refrigerant flow communication.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie, and the equipment positioning teachings of Ward with the multiple refrigerant circuit teachings of Lifson because the cited references are all directed towards HVAC control and because Lifson teaches that “is a common practice for air conditioning systems for providing conditioned air to large spaces, such as in office buildings, hospitals, schools, restaurants or other commercial establishments, to include multiple, independent refrigerant circuits, rather the a single refrigerant circuit, to provide sufficient capacity to meet the required cooling demands. Multiple refrigerant circuit systems provide a certain degree of flexibility in capacity adjustment as well” (0003).
Horie, Ward, and Lifson teach the common space and gathering temperature data but  do not teach and the temperature information items are obtained by a plurality of temperature sensors located at different locations in the common space, and the temperature information items correspond to a temperature of air in a plurality of locations in the single room of the common space and the different locations correspond to positions in the common space, which are located away from a path of air blown through the common space-side blow-out ports of the plurality of air conditioners and into the common space.
Osann teaches and the temperature information items are obtained by a plurality of temperature sensors located at different locations in the common space, and the temperature information items correspond to a temperature of air in a plurality of locations in the single room of the common space (0044 “Power plug receptacles are therefore especially useful for gathering temperature information since their proliferation allows gathering a thorough profile of the temperature distribution within any room.”, fig. 5, temperature sensors are part of the power plug receptacles as shown in fig. 5 and are located in multiple places in a single room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie, the equipment positioning teachings of Ward and the multiple refrigerant circuit teachings of Lifson with the multiple temperature sensors in a single room using power plug receptacles teachings of Osann because better understanding of the temperature profile of the room allows for saving money (0044, 0005-0006). 
Horie, Ward, Lifson, Osann and Smith  do not teach and the different locations correspond to positions in the common space, which are located away from a path of air blown through the common space-side blow-out ports of the plurality of air conditioners and into the common space.
Smith teaches and the different locations correspond to positions in the common space (0004), which are located away from a path of air blown through the common space-side blow-out ports of the plurality of air conditioners and into the common space (fig. 1, 0129 “11 remote temperature sensor probe located in attic space leading to controller 12” the temperature sensor is located away from a path of air blown through the blow out ports). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie, the equipment positioning teachings of Ward and the multiple refrigerant circuit teachings of Lifson and the multiple temperature sensors in a single room using power plug receptacles teachings of Osann with the placement of temperature sensors in relation to ports teachings of Smith because Smith teaches a means for designing and installation that is affordable (0067).  

Regarding claim 2, Horie, Ward, Lifson , Osann and Smith teach the air conditioning system according to claim 1. 
Horie and Ward further teaches wherein the air conditioning system is configured to control capacities of the air conditioners (Horie, 0045 “the control unit 60 is configured to control the operation of the opening-closing unit 14 based on the supply-air temperature Tsa detected by the supply-air temperature detecting unit”, 0024 “the outside-air processing device 1 has a supply-air outlet port 44 for blowing out supply air SA, and this supply-air outlet port 44 is connected to the mixing chamber 15 by a supply-air duct” The outdoor air is used to make up the supply air. The opening and closing unit control determines the capacities of the air conditioners.), based on the temperature information items at the plural positions in the common space (Ward, 0045)

Regarding claim 5, Horie, Ward, Lifson, Osann and Smith teach the air conditioning system according to claim 1.
Ward further teaches wherein the temperature information items at the plural positions in the common space indicate temperature distribution in the common space (Ward 0045)

Regarding claim 6, Horie, Ward, Lifson, Osann and Smith teach the air conditioning system according to claim 1.
 Horie and Shimizu further teach wherein the temperature information items at the plural positions in the common space are real- time temperature information items to be obtained by measuring temperatures at the plural positions in the common space in real time (Ward 0045)

Regarding claim 10, Horie, Ward, Lifson, Osann and Smith teach the air conditioning system according to claim 2.
Ward further teaches wherein the temperature information items at the plural positions in the common space indicate temperature distribution in the common space (0045)
Regarding claim 13, Horie, Ward, Lifson, Osann and Smith teach the air conditioning system according to claim 2, 
Ward further teaches wherein the temperature information items at the plural positions in the common space are real- time temperature information items obtained by measuring temperatures at the plural positions in the common space in real time (Ward, 0045).

Claim 3, 7, 11-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al (US PUB. 20170051941, herein Horie) in view of Ward et al (US PUB. 20090205803, herein Ward) in further view of Lifson et al (US PUB. 20080307813, herein Lifson) in further view of Osann JR (US PUB. 20080015740, herein Osann) in further view of Smith JR (US PUB. 20170059187) in further view of Shimizu (US PUB. 20140238656). 

Regarding claim 3, Horie, Ward, Lifson, Osann, and Smith teach the air conditioning system according to claim 1.
Ward teaches based on the temperature information items at the plural positions in the common space (0045).
Horie, Ward, Lifson, Osann, and Smith do not teach wherein the air conditioning system is configured to determine distribution of air conditioning capacities of the air conditioners, based on the temperature information. 
Shimizu teach wherein the air conditioning system is configured to determine distribution of air conditioning capacities of the air conditioners, based on the temperature information (Shimizu , 0122 “flow rate calculating block 304g calculates a flow rate Q.sub.2(i) of the air in the unit in accordance with equation 8”, 0121 “measured temperature TS.in.” Flow rate of air of the ith unit, which corresponds to the distribution of air conditioning capacities, is calculated as shown in equation 8 using temperature) items at the plural positions in the common space (taught by Ward as shown above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie, the equipment positioning teachings of Ward and the multiple refrigerant circuit teachings of Lifson and temperature sensor teachings of Osann and Smith with the determining capabilities of Shimizu because Shimizu teaches a way to enable overall power saving with the simplified configuration it teaches (0025).

Regarding claim 7, Horie, Ward, Lifson, Osann, and Smith teach the air conditioning system according to claim 2.
Ward further teaches based on the temperature information items at the plural positions in the common space (0045). 
Horie, Ward, Lifson, Osann, and Smith do not teach wherein the air conditioning system is configured to determine distribution of air conditioning capacities of the air conditioners, based on the temperature information.
Shimizu teaches wherein the air conditioning system is configured to determine distribution of air conditioning capacities of the air conditioners, based on the temperature information (Shimizu , 0122 “flow rate calculating block 304g calculates a flow rate Q.sub.2(i) of the air in the unit in accordance with equation 8”, 0121 “measured temperature TS.in.” Flow rate of air of the ith unit, which corresponds to the distribution of air conditioning capacities, is calculated as shown in equation 8 using temperature) items at the plural positions in the common space (taught by Ward as shown above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie, Ward, Lifson, Osann, and Smith with the determining capabilities of Shimizu because Shimizu teaches a way to enable overall power saving with the simplified configuration it teaches (0025).

Regarding claim 11, Horie, Ward, Lifson, Osann, Smith and Shimizu teach the air conditioning system according to claim 3.
Ward further teaches wherein the temperature information items at the plural positions in the common space indicate temperature distribution in the common space (Ward 0045). 

Regarding claim 12, Horie, Ward, Lifson, Osann, Smith and Shimizu teach the air conditioning system according to claim 3.
Ward further teaches wherein the temperature information items at the plural positions in the common space indicate temperature distribution in the common space (Ward 0045). 

Regarding claim 14, Horie, Ward, Lifson, Osann, Smith and Shimizu teach the air conditioning system according to claim 3, 
Ward further teaches wherein the temperature information items at the plural positions in the common space are real- time temperature information items obtained by measuring temperatures at the plural positions in the common space in real time (Ward, 0045). 

Regarding claim 16, Horie, Ward, Lifson, Osann, Smith and Shimizu teach the air conditioning system according to claim 3. 
Ward further teaches wherein the temperature information items at the plural positions in the common space are real- time temperature information items obtained by measuring temperatures at the plural positions in the common space in real time (Ward 0045). 

Claim 4, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al (US PUB. 20170051941, herein Horie) in view of Ward et al (US PUB. 20090205803, herein Ward) in further view of Lifson et al (US PUB. 20080307813, herein Lifson) in further view of Osann JR (US PUB. 20080015740, herein Osann) in further view of Smith JR (US PUB. 20170059187) in further view of Nishimura et al (US PUB. 20160238268, hereinafter Nishimura)

Regarding claim 4, Horie, Ward, Lifson, Osann, and Smith teaches the air conditioning system according to claim 1.
Horie and Shimizu further teach wherein the air conditioning system is configured to control the air conditioners (Horie, 0045 0024) …and the temperature information items at the plural positions in the common space (Ward, 0045)
However, Horie, Ward, Lifson, Osann, and Smith do not teach based on requests to the respective air conditioners for temperature control in the air-conditioning target space.
Nishimura teaches based on requests to the respective air conditioners for temperature control in the air-conditioning target space (0076 “temperature control is performed on the indoor units 40, 50, 60, in which the indoor temperatures Tr1, Tr2, Tr3 are brought nearer to set temperatures Ts1, Ts2, Ts3 set individually for each of the indoor units 40, 50, 60 by a user”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie, Ward, Lifson, Osann, and Smith with the controlling of the temperature by a user teachings of Nishimura because this would increase “the comfort of the occupants of the indoor space.” (0012)

Regarding claim 8, Horie, Ward, Lifson, Osann, and Smith teach the air conditioning system according to claim 2. 
Horie and Ward further teach wherein the air conditioning system is configured to control the air conditioners (Horie 0045, 0024)…and the temperature information items at the plural positions in the common space (Ward 0045). 
Horie, Ward, Lifson, Osann, and Smith do not teach based on requests to the respective air conditioners for temperature control in the air-conditioning target space,
Nishimura does teach, based on requests to the respective air conditioners for temperature control in the air-conditioning target space (0076 “temperature control is performed on the indoor units 40, 50, 60, in which the indoor temperatures Tr1, Tr2, Tr3 are brought nearer to set temperatures Ts1, Ts2, Ts3 set individually for each of the indoor units 40, 50, 60 by a user”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie, Ward, Lifson, Osann, and Smith with the controlling of the temperature by a user teachings of Nishimura because this would increase “the comfort of the occupants of the indoor space.” (0012)

Regarding claim 9, Horie, Ward, Lifson, Osann, and Smith teach the air conditioning system according to claim 3.
Horie and Ward further teach wherein the air conditioning system is configured to control the air conditioners (Horie 0045)…and the temperature information items at the plural positions in the common space (Ward 0045)
Horie, Ward, Lifson, Osann, and Smith do not teach based on requests to the respective air conditioners for temperature control in the air-conditioning target space,
Nishimura does teach, based on requests to the respective air conditioners for temperature control in the air-conditioning target space (0076 “temperature control is performed on the indoor units 40, 50, 60, in which the indoor temperatures Tr1, Tr2, Tr3 are brought nearer to set temperatures Ts1, Ts2, Ts3 set individually for each of the indoor units 40, 50, 60 by a user”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Horie, Ward, Lifson, Osann, and Smith with the controlling of the temperature by a user teachings of Nishimura because this would increase “the comfort of the occupants of the indoor space.” (0012). 
Regarding claim 15, Horie, Ward, Lifson, Osann, Smith and Nishimura teach the air conditioning system according to claim 4, 
Ward further teaches wherein the temperature information items at the plural positions in the common space are real- time temperature information items obtained by measuring temperatures at the plural positions in the common space in real time (Ward 0045).
Relevant Prior Art
Rainer et al (US PUB. 20020124992) has been deemed relevant prior art since it is focused on ventilation cooling operations based on temperature readings. 
Response to Arguments
Applicant’s arguments, filed 07/01/2022, with respect to the rejection(s) of claim(s) 1 under 35USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horie et al (US PUB. 20170051941, herein Horie) in view of Ward et al (US PUB. 20090205803, herein Ward) in further view of Lifson et al (US PUB. 20080307813, herein Lifson) in further view of Osann JR (US PUB. 20080015740, herein Osann) in further view of Smith JR (US PUB. 20170059187).
Applicant argues that while Osann teaches a plurality of temperature sensors, Osann does not teach location of the temperature sensors with respect to a plurality of air conditioners located in the common room. However, Smith teaches temperature sensors located in an attic which is the common room (fig. 1, 0129 0142). Smith shows that the temperature sensor (labelled 11) is away from the path of air blown through the common space in figure 1 since the temperature sensor is away from the ports of the blower/fan (labelled 7) (fig. 1 0129 0142). 
Therefore, claim 1 and its dependent claims are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116